Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Applicant has now taken subject matter that was already confirmed by the same prior art already considered and confirmed by the Board from dependent claims and added that into the independent claims (i.e. obtuse).  The subject matter already considered by the Board remains rejected by the same references already considered by the Board

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and White (20120248180).
Beamish discloses container (figs 1-7), base layer (10), bottom panel (11), sidewall (including one 12, 16 and another at a right angle thereof, such as top and right side in fig 1; additional sidewall can be left and bottom side in fig 1 comprising one 12, 16; end panel panels at top and bottom of fig 1 and side panel at left and right of fig 1; Beamish also discloses lower edges along a portion and upper edges along a portion extending from fold line therebetween as shown in fig 1, 3, each on side panel and end panel, with edges engaging/abutting one another such as in fig 3; flange along 16; along corners such as fig 1 at corners); with the exception of the following which is disclosed by Tye: liner (51 releasable attached to an inner surface and separable, abstract; thermoplastic PET, 30 microns-150, including coating paragraphs 37, 48, 38, 39; heat seal layer, layer formed between base and liner by heating, such as in abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beamish in view of Tye (by providing the above liner to any surface and/or all surfaces of the interior of Beamish) in order to provide an easily removable liner after heating and use in order to use the two elements independently, for example but not limited to for recycling use.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.  The Office notes that providing the above shape to Beamish in view of Tye would provide lower edges extending from an intermediate fold line along with upper edges edge extending as well where lower edges would engage/abut and upper edges would engage/abut (as already shown in Beamish fig 7 with the inclusion of the shape of White).  As already stated above, the above provides another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Dawes (20050031814).
The Combined Reference discloses the claimed invention, including PET (see above) but does not appear to specifically disclose the heat seal layer material.  Dawes discloses Mylar (paragraphs 51, 52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Dawes (by using the above material between base and liner layers) in order to provide a material with desired characteristics such as microwaveable, peelablility, strength, etc.

Claims 21-25, 27, 31, 40, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and further in view of White (20120248180).
Beamish discloses container (figs 1-2s), base layer (10), bottom panel (11), sidewall (including one 12, 16 and another at a right angle thereof, such as top and right side in fig 1; additional sidewall can be left and bottom side in fig 1 comprising one 12, 16; end panel panels at top and bottom of fig 1 and side panel at left and right of fig 1; Beamish also discloses lower edges along a portion and upper edges along a portion extending from fold line therebetween as shown in fig 1, 3, each on side panel and end panel, with edges engaging/abutting one another such as in fig 3; flange along 16; along corners such as fig 1 at corners); with the exception of the following which is disclosed by Tye: liner (51 releasable attached to an inner surface and separable, abstract; thermoplastic PET, 30 microns-150, including coating paragraphs 37, 48, 38, 39; heat seal layer, layer formed between base and liner by heating, such as in abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beamish in view of Tye (by providing the above liner to any surface and/or all surfaces of the interior of Beamish) in order to provide an easily removable liner after heating and use in order to use the two elements independently, for example but not limited to for recycling use.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that providing the above shape to Beamish in view of Tye would provide lower edges extending from an intermediate fold line along with upper edges edge extending as well where lower edges would engage/abut and upper edges would engage/abut (as already shown in Beamish fig 7 with the inclusion of the shape of White).  As already stated above, the above provides another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 27 above, and further in view of Stockley (5533622).
The Combined Reference discloses the claimed invention above but does not appear to disclose an outer edge of a liner spaced from edge of a flange.  Stockley discloses similar art with respect to liners to be removed from a container and also discloses the above feature (adjacent 31).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Stockley (by extending liner outward of flange) in order to assist the user in removing the removable liner by providing an exposed surface from which to grasp and easily pull.

Claims 1, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and White (20120248180) and further in view of Zwaga (20130327821).
Beamish discloses container (figs 1-7), base layer (10), bottom panel (11), sidewall (including one 12, 16 and another at a right angle thereof, such as top and right side in fig 1; additional sidewall can be left and bottom side in fig 1 comprising one 12, 16; end panel panels at top and bottom of fig 1 and side panel at left and right of fig 1; Beamish also discloses lower edges along a portion and upper edges along a portion extending from fold line therebetween as shown in fig 1, 3, each on side panel and end panel, with edges engaging/abutting one another such as in fig 3; flange along 16; along corners such as fig 1 at corners); with the exception of the following which is disclosed by Tye: liner (51 releasable attached to an inner surface and separable, abstract; thermoplastic PET, 30 microns-150, including coating paragraphs 37, 48, 38, 39; heat seal layer, layer formed between base and liner by heating, such as in abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beamish in view of Tye (by providing the above liner to any surface and/or all surfaces of the interior of Beamish) in order to provide an easily removable liner after heating and use in order to use the two elements independently, for example but not limited to for recycling use.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.  The Office notes that providing the above shape to Beamish in view of Tye would provide lower edges extending from an intermediate fold line along with upper edges edge extending as well where lower edges would engage/abut and upper edges would engage/abut (as already shown in Beamish fig 7 with the inclusion of the shape of White).  As already stated above, the above provides another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.  IF there is any question to the above, the Office notes that Zwaga discloses similar techonology (Figs 1-7) and also discloses the abutment of edges (such as in paragraphs 27, 44 also in combination with a liner in pargraph 68).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Zwaga (by substituting one form of connection at an edge with another such as replacing the above fusion with that of edge abutment) in order to create an endless wall flange around the device that results in a stronger more rigid device without the need to add fusion steps.  Though not required the Office notes that, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one type of attachment (such container with fused edges with that of a liner with abutting edges) for another because it has been held that substituting equivalents known for the same purpose  on the basis of its suitability for the intended use was an obvious extension of the prior teachings.. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Dawes (20050031814).
The Combined Reference discloses the claimed invention, including PET (see above) but does not appear to specifically disclose the heat seal layer material.  Dawes discloses Mylar (paragraphs 51, 52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Dawes (by using the above material between base and liner layers) in order to provide a material with desired characteristics such as microwaveable, peelablility, strength, etc.

Claims 21-25, 27, 31, 40, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and further in view of White (20120248180) and Zwaga.
Beamish discloses container (figs 1-2s), base layer (10), bottom panel (11), sidewall (including one 12, 16 and another at a right angle thereof, such as top and right side in fig 1; additional sidewall can be left and bottom side in fig 1 comprising one 12, 16; end panel panels at top and bottom of fig 1 and side panel at left and right of fig 1; Beamish also discloses lower edges along a portion and upper edges along a portion extending from fold line therebetween as shown in fig 1, 3, each on side panel and end panel, with edges engaging/abutting one another such as in fig 3; flange along 16; along corners such as fig 1 at corners); with the exception of the following which is disclosed by Tye: liner (51 releasable attached to an inner surface and separable, abstract; thermoplastic PET, 30 microns-150, including coating paragraphs 37, 48, 38, 39; heat seal layer, layer formed between base and liner by heating, such as in abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beamish in view of Tye (by providing the above liner to any surface and/or all surfaces of the interior of Beamish) in order to provide an easily removable liner after heating and use in order to use the two elements independently, for example but not limited to for recycling use.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that providing the above shape to Beamish in view of Tye would provide lower edges extending from an intermediate fold line along with upper edges edge extending as well where lower edges would engage/abut and upper edges would engage/abut (as already shown in Beamish fig 7 with the inclusion of the shape of White).  As already stated above, the above provides another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.  IF there is any question to the above, the Office notes that Zwaga discloses similar techonology (Figs 1-7) and also discloses the abutment of edges (such as in paragraphs 27, 44 also in combination with a liner in paragraph 68).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Zwaga (by substituting one form of connection at an edge with another such as replacing the above fusion with that of edge abutment) in order to create an endless wall flange around the device that results in a stronger more rigid device without the need to add fusion steps.  Though not required the Office notes that, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one type of attachment (such container with fused edges with that of a liner with abutting edges) for another because it has been held that substituting equivalents known for the same purpose  on the basis of its suitability for the intended use was an obvious extension of the prior teachings.. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 27 above, and further in view of Stockley (5533622).
The Combined Reference discloses the claimed invention above but does not appear to disclose an outer edge of a liner spaced from edge of a flange.  Stockley discloses similar art with respect to liners to be removed from a container and also discloses the above feature (adjacent 31).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Stockley (by extending liner outward of flange) in order to assist the user in removing the removable liner by providing an exposed surface from which to grasp and easily pull.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Applicant again states that the prior art does not disclose abutment.  The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.  If there is any question to the above, the Office notes that Zwaga discloses similar techonology (Figs 1-7) and also discloses the abutment of edges (such as in paragraphs 27, 44 also in combination with a liner in paragraph 68).  Applicant also states that the prior art does not disclose that the upper portion extends at obtuse angle from the lower portion.  White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device. The Office again notes that Board and already considered and confirmed the above with respect to obtuse relationships.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735